Citation Nr: 0119975	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  93-24 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated 70 percent 
disabling. 

2.  Entitlement to service connection for a hernia.

3.  Entitlement to an increased rating for postoperative 
residuals of subluxation of the right temporomandibular joint 
(TMJ), currently evaluated 30 percent disabling.  

4.  Entitlement to an increased rating for a scar of the left 
lower extremity, currently rated as 30 percent disabling. 

5.  Entitlement to a temporary total disability rating for 
convalescence, under the provisions of 38 C.F.R. § 4.30, 
based on surgery in September 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from September 1964 to 
September 1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A rating decision in April 1993 denied an evaluation 
greater than 10 percent for the veteran's service-connected 
right TMJ disability.  A rating decision in July 1996 
increased the rating for the service-connected PTSD to 
50 percent disabling and denied service connection for a 
hernia.  By rating decision in March 1997, the RO continued a 
10 percent rating for a service-connected scar of the left 
lower extremity.  In February 2000, the RO denied a temporary 
total disability rating for convalescence under the 
provisions of 38 C.F.R. § 4.30 based on September 1998 
surgery.  The Board finds that the veteran initiated and 
completed appeals as to all of these issues.  With regard to 
the increased rating for scar issue, the Board acknowledges 
that the Board's September 1997 remand found that a 
substantive appeal was not received as to this issue.  
However, upon further review of the claims file, the Board 
believes that a July 1997 VA Form 9 can be considered a 
substantive appeal.  That document addressed the claim for a 
muscle hernia of the left lower extremity in the context of 
the already service-connected scar.  Because of these two 
matters are closely related, the Board believes it reasonable 
to view the July 1997 VA Form 9 as a substantive appeal on 
the increased rating for scar issue.   

The Board notes that a subsequent rating decision in December 
1998 increased the rating for the service-connected TMJ 
disability to 30 percent, effective from March 1993.  A 
rating decision in April 2000 increased the rating for PTSD 
to 70 percent disabling, effective from January 28, 1999, and 
also increased the rating for the left lower extremity scar 
from 10 percent to 30 percent, effective February 29, 1996.  
It does not appear that the veteran has limited his increased 
rating claims to these particular percentage ratings, nor has 
he indicated that he is satisfied with the increased ratings.  
Accordingly, these issues remain in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The Board further observes that the February 2000 rating 
decision also denied service connection for a dental 
condition, a stomach condition, and a left TMJ disorder, each 
as secondary to his service-connected right TMJ disability.  
Although the veteran filed a notice of disagreement as to 
each of those issues and was issued an appropriate statement 
of the case regarding the issues, the file does not indicate 
that a substantive appeal (or any statement that may 
reasonably be construed as a substantive appeal) has been 
received concerning any of those issues.  Because the veteran 
has not completed an appeal as to those issues, they are not 
in appellate status.  38 U.S.C.A. § 7105(a) (West 1991).  
Accordingly, the Board finds that the only issues properly in 
appellate status are those listed on first page of this 
decision.  


FINDINGS OF FACT

1.  From May 18, 1995, to January 28, 1999, the veteran's 
service-connected PTSD has been productive of severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people and the symptoms have 
been of such severity and persistence so as to result in 
severe impairment in the ability to obtain or retain 
employment.  

2.  From January 28, 1999, the veteran's PTSD has rendered 
him demonstrably unable to obtain or retain employment.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 70 percent rating for 
the veteran's service-connected PTSD have been met for the 
period from May 18, 1995, to January 28, 1999.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (1996).

2.  The criteria for entitlement to a 100 percent schedular 
rating for the veteran's service-connected PTSD have been met 
from January 28, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice provisions of 
the new legislation with regard to the increased rating for 
PTSD claim.  This issue on appeal has been addressed by the 
RO in rating decisions in July 1996 and April 2000, in the 
December 1998 statement of the case, and in an April 2000 
supplemental statement of the case (which set forth both old 
and new rating criteria).  In those documents, the veteran 
has been furnished notice of the applicable laws and 
regulations regarding the criteria for evaluating his PTSD.

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes pertinent 
medical records identified by the veteran.  The veteran was 
afforded a VA examination in May 1996, and the record also 
includes reports of ongoing VA mental health therapy.  No 
additional pertinent evidence has been identified by the 
veteran.  

Under the circumstances of this case with regard to the PTSD 
issue, where there has been substantial compliance with the 
Veterans Claims Assistance Act of 2000, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review of the claim on appeal despite the fact that 
implementing regulations have not yet been promulgated.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  If there is a question as to which of 
two evaluations should apply, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.

The veteran's claim for an increased rating was filed in 
1995.  His PTSD has been rated under the rating criteria set 
forth under Diagnostic Code 9411.  However, certain portions 
of 38 C.F.R. Part 4 pertaining to the rating criteria for 
mental disorders were changed during the course of the 
appeal.  Specifically, on October 8, 1996, the VA published a 
final rule, effective November 7, 1996, to amend the section 
of the Schedule for Rating Disabilities dealing with mental 
disorders.  61 FR 52695, Oct. 8, 1996.  When a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991); White v. Derwinski, 1 Vet.App. 519, 521 (1991).  

Under pertinent portions of Diagnostic Code 9411 as in effect 
prior to November 7, 1996, a 50 percent rating is warranted 
when the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is for application when the ability to establish 
or maintain effective or favorable relationships with people 
is severely impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  The highest 
rating of 100 percent under this Code is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  The criteria under DC 9411 for a 100% 
rating have each been found to be an independent bases for 
granting a 100% rating.  Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).

Effective November 7, 1996, a 50 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships. 

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name. 

The Board notes that the July 1996 rating decision (from 
which the appeal on this issue arises) increased the 
veteran's PTSD evaluation from 30 percent to 50 percent, 
effective May 18, 1995 (the date of his increased rating 
claim).  It appears that this rating action was based in 
large part on the report of a May 1996 VA examination.  

The report of the May 1996 VA examination documents 
subjective complaints of sleeplessness, night sweats with 
nightmares and recurring dreams of combat.  The veteran also 
reported flashbacks, feelings of guilt and problems with 
relationships.  On clinical examination, the veteran was 
casually dressed, alert and articulate, but very tense.  It 
was reported that he was isolated, had no friends, and stayed 
home most of the time.  Difficulty trusting people was 
reported.  The examiner described the veteran's social and 
industrial impairment as severe.  A Global Assessment of 
Functioning (GAF) score of 50 was assigned.  

VA mental health clinic records document regular and 
continuing PTSD counseling, including treatment by 
medication.  A  June 1996 entry documents complaints of 
recurrent nightmares and flashbacks.  It was reported that 
the veteran had a girlfriend who he saw monthly and that he 
had stabilized on medications.  Subsequent records document 
continuing symptomatology and regular assessments of chronic 
PTSD and treatment by medication.  

The veteran argues that the increase from 30 percent to 50 
percent which was granted by the RO in the July 1996 rating 
decision was insufficient.  The Board notes that the reported 
GAF score of 50 would appear to indicate that the veteran's 
PTSD symptomatology is serious, but approaching moderate.  
The GAF scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  A 41-50 score indicates "serious 
symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."  A 51-60 score 
indicates "moderate symptoms . . . OR any moderate 
difficulty in social, occupational, or school functioning . . 
. ."

However, the GAF score by itself is not determinative.  The 
Board recognizes that the May 1996 VA examiner described the 
impairment as severe.  While this one description is also not 
by itself determinative, the Board believes it must give 
considerable weight to the opinion of a trained medical 
professional who had the opportunity to examine the veteran.  
Moreover, the May 1996 VA examination report as well as the 
mental health records document ongoing problems with PTSD 
symptomatology requiring essentially constant medication.  
Resolving all reasonable doubt in the veteran's favor, the 
Board finds that the veteran's PTSD did result in severe 
impairment and meet the old criteria for a 70 percent rating 
during the period from May 18, 1995, to January 28, 1999.  

However, the Board is unable to find that either the old or 
new rating criteria for the next higher rating of 100 percent 
were met during that time period.  The record does not show 
totally incapacitating symptoms bordering on gross 
repudiation of reality.  There is no evidence of disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  As to whether or not the veteran's 
PTSD rendered him demonstrably unable to obtain or retain 
employment during this period, the veteran's representative 
points to the fact that the veteran told the VA examiner in 
May 1996 that he left his employment as a correctional 
officer in February 1996 because he couldn't take it anymore.  
However, this subjective complaint by the veteran does not 
appear to be supported by any competent evidence.  Private 
medical records dated in 1995 and 1996 appear to document a 
work-related injury in 1995 which restricted his employment.  
A March 1996 private medical examination refers to the 
veteran being on temporary total disability for that injury.  
A June 1996 private medical report documenting treatment for 
back problems refers to hospitalization for an intestinal 
obstruction in May 1996 and refers to the veteran as being 
retired.  There was no reference to PTSD as the reason for 
any termination of employment, either voluntary or 
involuntary.    

With regard to the new rating criteria effective from 
November 7, 1996, the evidence from that time prior to 
January 28, 1999, does not persuasively show total 
occupational and social impairment due to symptoms listed in 
the rating criteria.  There has been no showing of gross 
impairment in thought processes or communication.  There is 
no evidence of persistent delusions or hallucinations, 
grossly inappropriate behavior, disorientation to time or 
place, memory loss for names of close relatives, one's own 
occupation, or one's own name.  It has also not been shown 
that he is in persistent danger of hurting oneself or others.  

The Board observes here that effective January 28, 1999, the 
RO determined that the veteran was totally disabled based on 
individual unemployability due to service-connected 
disabilities.  In the April 2000 rating decision which 
granted individual unemployability, the RO found that the 
evidence showed that the veteran was unemployable primarily 
due to the severity of his PTSD which had become worse since 
he stopped working in 1996.  The Board views this as a 
finding by the RO that the veteran was also demonstrably 
unable to obtain or retain employment so as to warrant a 100 
percent schedular rating (under the old rating criteria) 
effective from January 28, 1999, the date of the effective 
date assigned by the RO for the total rating based on 
individual unemployability.  


ORDER

Entitlement to a 70 percent rating for PTSD from May 18, 
1996, to January 28, 1999, is warranted.  Entitlement to a 
100 percent schedular rating from January 28, 1999, is 
warranted.  To this extent, the appeal is granted. 


REMAND

The service connection for hernia issue appears to be closely 
related to the claim for an increased rating for the already 
service-connected scar of the left lower extremity.  Although 
a VA compensation examination of the veteran's scar was 
conducted in February 2000, the reported clinical findings do 
not indicate that the examiner conducted a comprehensive 
evaluation of the residuals of the wound to determine whether 
or not a hernia was present.  The examiner did, however, 
comment that the severity of the wound was significant.  In 
view of the veteran's contentions and complaints and the 
examiner's comments, the Board believes that a more 
comprehensive examination of the service-connected left lower 
leg disability is needed to allow for informed appellate 
review of both the muscle hernia and the scar issues.  

With regard to the temporary total rating issue, the Board 
believes that medical development would be helpful to 
determine if the surgical procedure in September 1998 was 
related to the veteran's service-connected right 
temporomandibular joint disability and, if so, whether a 
period of convalescence was necessary so as to meet the 
criteria of 38 C.F.R. § 4.30.  In view of the need for 
further development of this issue and the medical evidence of 
continuing problems with the service-connected right 
temporomandibular joint disability, the Board further finds 
that further development of the medical evidence with regard 
to the current severity of this disability would be 
beneficial and allow for informed appellate review of the 
increased rating issue as well.  

Finally, as the RO is no doubt aware, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Action to ensure 
compliance with the provisions of this new legislation is 
appropriate in light of the need to remand all issues (except 
for the PTSD issue) for the reasons stated above. 

Therefore, this case is REMANDED for the following actions:  

1.  The RO should review the claims files 
and undertake all necessary actions to 
comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  In this regard, 
any pertinent VA medical records (not 
already in the claims files) and any 
private medical records identified by the 
veteran (not already in the claims files) 
should be obtained and made of record. 

2.  The RO should then schedule the 
veteran for special VA orthopedic and 
orthodontic examinations.  The claims 
files must be made available to and be 
reviewed by the examiners in conjunction 
with the examinations.  All medically 
indicated special tests should be 
accomplished.  The examiners' reports 
should set forth in detail all current 
complaints and pertinent clinical 
findings and diagnoses.  

a.  The orthopedic examiner's report 
should clearly indicate whether or 
not there is a muscle hernia 
associated with the service-
connected left lower extremity 
disability.  If so, the examiner 
should offer an opinion as to 
whether it is at least as likely as 
not that any such muscle hernia is a 
residual of or otherwise due to or 
related to the punji stick wound 
that the veteran sustained during 
service and/or the associated scar.  

With regard to the scar of the left 
lower extremity, the examiner should 
report all pertinent complaints and 
clinical findings so as to allow for 
evaluation of the scar under 
applicable diagnostic criteria. 

b.  The orthodontic examiner's 
report should describe in detail all 
current symptoms and pertinent 
clinical findings related to the 
veteran's service-connected right 
TMJ disability.  The examiner should 
report range of temporomandibular 
motion, both interincisal range and 
lateral excursion, in millimeters.  
The examiner should also comment on 
the degree of functional loss due to 
the disability, on the basis of pain 
or otherwise, due to limitation of 
motion or loss of masticatory 
function.  The examiner should also 
express an opinion as to whether 
pain could significantly limit 
functional ability during flare-ups, 
portraying such loss, if feasible, 
in terms of the degree of additional 
range of motion loss.  

The orthodontic examiner should also 
review the claims files with 
particular attention to the reports 
of the September 1998 surgery and 
offer an opinion as to whether or 
not such surgery was for treatment 
of or otherwise related to the 
service-connected right 
temporomandibular joint disability.  
If so, the examiner should offer an 
opinion as to what period of 
convalescence, if any, would be 
expected after such surgery. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  The veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters addressed by 
the Board in this remand.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 



